Citation Nr: 1800430	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  13-09 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for sarcoidosis with pulmonary involvement.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left hip disability.

6.  Entitlement to service connection for hypertension. 

7.  Entitlement to service connection for renal insufficiency.  


REPRESENTATION

Veteran represented by:  California Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).

In July 2016, a videoconference hearing was held before the undersigned Veterans Law Judge, and a transcript of the hearing is associated with the record.

In December 2016 and August 2017, the case was remanded for additional development.  

Also in December 2016, the Board granted service connection for a lumbar spine disability (diagnosed as lumbar spine degenerative disc disease) and service connection for a left knee disability (diagnosed as left knee osteoarthritis), and dismissed an appeal seeking service connection for type 2 diabetes mellitus. Consequently, these matters are not before the Board.

In August 2017, the Board referred the issue of service connection for a right hip disability.  The AOJ acknowledged the claim, but has not yet decided it.  Accordingly, this issue is also not before the Board and is re-referred to the AOJ for continued appropriate action.   

The issues of entitlement to service connection for a cervical spine disability and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the evidence is at least equal that his left hip disability is related to his service. 

2.  Resolving reasonable doubt in the Veteran's favor, the evidence is at least equal that his right knee disability is related to his service. 

3.  The evidence shows that the Veteran's sarcoidosis was not manifested during service or within one year of separation, and that it is not otherwise related to his active service.

4.  The evidence shows that the Veteran's hypertension was not manifested during service or within one year of separation, and that it is not otherwise related to his active service.

5.  The evidence shows that the Veteran's renal insufficiency was not manifested during service or within one year of separation, and that it is not otherwise related to his active service.


CONCLUSIONS OF LAW

1.  Service connection for a left hip disability is warranted.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

2.  Service connection for a right knee disability is warranted.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

3.  Service connection for sarcoidosis with pulmonary involvement is not warranted.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

4.  Service connection for hypertension is not warranted.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012) ; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

5.  Service connection for renal insufficiency is not warranted.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  VA's duty to notify was satisfied by a letter in April 2008.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   

The Board acknowledges that the Veteran has not been afforded a VA examination with respect to his claims for service connection hypertension and renal insufficiency.  Under McLendon v. Nicholson, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).   For the reasons explained in greater detail below, no such examination was required because there is no indication that these disabilities were associated with the Veteran's service or with a service-connected disability.  

There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate this claim would not cause any prejudice to the Veteran.  The duty to assist is met.  

There was required compliance, certainly acceptable substantial compliance, with the Board's previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that "substantial" rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Legal Criteria 

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may be granted for certain chronic diseases, including hypertension, sarcoidosis, and certain renal diseases, if manifested to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C. §§ 110, 1112; 38 C.F.R. §§ 3.307, 3.309.  Entitlement to service connection on the basis of a continuity of symptoms after discharge under 38 C.F.R. § 3.303(b) is also available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).

Lay evidence may be competent evidence to establish incurrence of a disability in service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question requires medical knowledge.  Id.  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).

Whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102. 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  The Board will summarize the relevant evidence and focus the analysis specifically on what the evidence shows, or does not show, as to the claims.

I.  Left Hip/Right Knee

The Veteran is claiming entitlement to service connection for left hip and right knee disabilities.  He believes his current disabilities (diagnosed as left hip and right knee osteoarthritis) are causally related to an in-service fall documented in his STRs.  During his July 2016 Board hearing, he testified that his left hip and right knee pain and other symptoms started with his in-service fall and continued through the present.  The Veteran is competent to report these symptoms, and the Board finds no reason to doubt his credibility.  After a careful review of the record, the Board finds that the evidence is at least equal that the Veteran's current left hip and right knee disabilities are causally related to his service.  Service connection for left hip osteoarthritis and right knee osteoarthritis is warranted.   

II.  Sarcoidosis with pulmonary involvement 

Factual Background

The Veteran believes he incurred sarcoidosis during active service and/or that illness or exposure in active service caused his sarcoidosis.  [While he alternatively stated that his current sarcoidosis disability may have been caused by exposure to herbicides during his service in the DMZ in Korea, the Board notes that the Veteran's service in Korea (i.e., from February 1966 to March 1967) pre-dated the use of herbicides in the DMZ in Korea (i.e., between April 1968 and July 1969); therefore, no further development regarding this theory of entitlement is necessary.] His medical records establish a current diagnosis of sarcoidosis.  

The Veteran's July 1967 separation examination report is silent for sarcoidosis or any pulmonary disorders or concerns.  The Veteran's STRs do show lab testing significant for Enterococci (in November 1966), possible contact with spinal meningitis (in February 1967), and Diplococci (in February 1967).  Post-service, the medical evidence reflects that he was diagnosed with sarcoidosis with pulmonary involvement in June 1978.  At his July 2016 hearing, he described his current sarcoidosis symptoms and treatment.

The March 2017 VA examiner opined that the Veteran's sarcoidosis with pulmonary involvement was not at least as likely as not incurred in or caused by his service, noting that the Veteran's pulmonary sarcoidosis symptoms started about three months before his 1978 diagnosis "which was many years after leaving service."  Because this opinion did not reference the Veteran's in-service laboratory results, the Board remanded this issue for a supplemental opinion regarding whether there was any relationship between these in-service lab results and sarcoidosis.  

The September 2017 VA examiner reviewed the pertinent treatment records and opined that it is less likely than not that the Veteran's sarcoidosis with pulmonary involvement was incurred in, related to, or caused by any incident in his military service.  The examiner explained that the Veteran's medical records do not indicate a sufficient burden of spinal meningitis to cause any disease.  Furthermore, his in-service throat swab was negative.  Moreover, the examiner opined that there is no evidence in medical literature suggesting that spinal meningitis causes sarcoidosis.  The examiner connected the Veteran's in-service diplococci lab result to an unrelated and treated acute illness without causal association with sarcoidosis.  Finally, the examiner explained that the in-service enterococcus lab finding was due to a finger infection and opined that there is no medical relationship between a transient finger infection with this bacteria and a later diagnosis of sarcoidosis.  

Analysis 

It is undisputed that the Veteran has a current diagnosis of sarcoidosis.  The issue before the Board is whether there is a nexus between this diagnosis and the Veteran's active service.  The medical evidence summarized above is negative on this question.  The Board finds September 2017 supplemental medical opinion highly probative because it clearly addresses the Veteran' in-service lab results at issue and explained why these results are not related to sarcoidosis.  The examiner supported this opinion with a detailed rationale and citation to medical literature.  Because the probative evidence of record is negative as to any link between the Veteran's service and his sarcoidosis, this claim must be denied.  

The Board acknowledges the Veteran's sincere belief that his sarcoidosis is related to his service and appreciates his testimony and written statements explaining this belief; however, the Board finds that the cause of sarcoidosis beyond its own competence to determine based upon its own knowledge and expertise.  It follows that the Veteran's opinions as to the cause of his sarcoidosis is not competent evidence.  See Jandreau 492 F.3d at 1377 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).

III.  Hypertension 

Factual Background 

The Veteran is claiming entitlement to service connection for hypertension. 
VA treatment records establish a current diagnosis of hypertension.  STRs are silent as to any blood pressure concerns.  During his July 2016 Board hearing the Veteran testified that he was diagnosed with hypertension in the 1970s and was told by his medical provider that his hypertension was likely related to his family history of this condition.   

Analysis

The issue before the Board is whether there is a nexus between the Veteran's active service and his current hypertension.  The Veteran suggested that his hypertension may be related to his sarcoidosis; however, the Board is denying the claim for service connection for sarcoidosis.  Accordingly, there is no claim for hypertension as secondary to sarcoidosis.  There is no other indication of a link between the Veteran's service and his hypertension.  During his July 2016 Board hearing, he testified that medical providers had not related his hypertension to his service.  The Veteran himself declined to describe a link between his service and his hypertension.  Because there is no indication of a link between the Veteran's service or a service-connected disability and his hypertension, a VA examination was not warranted and this claim must be denied.  See McLendon, 20 Vet. App. at 83.

IV.  Renal insufficiency 

Factual Background 

The Veteran is claiming service connection for renal insufficiency.  VA treatment records establish a current diagnosis of renal insufficiency.  The Veteran's STRs are silent as to any kidney problems.  During his July 2016 Board hearing the Veteran testified that he was diagnosed with renal insufficiency around 1998.  He denied any kidney problems or treatment during service or within one year of discharge.  He denied being advised by a treating clinician of any link between his renal insufficiency and his service.  

Analysis

The issue before the Board is whether there is a nexus between the Veteran's active service connection and his current renal insufficiency.  The Veteran suggested that his renal insufficiency may be related to his sarcoidosis; however, because that claim is denied, service connection cannot be considered on this basis.  There is no other indication of any relationship between the Veteran's renal insufficiency and his service.  Accordingly, a VA examination was not warranted, and this claim must be denied.  See id. 


ORDER

Entitlement to service connection for a left hip disability is granted.

Entitlement to service connection for a right knee disability is granted. 

Entitlement to service connection for sarcoidosis is denied.  

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for renal insufficiency is denied. 


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claims so that every possible consideration is afforded. 

Acquired psychiatric disorder 

In August 2017, the Board remanded this issue for a nexus opinion by a VA examiner.  On remand, the VA examiner instead indicated that a review of the Veteran's medical records shows that he does not have a current psychiatric diagnosis.  In other words, the examiner provided a negative opinion based on lack of a current diagnosis rather than, as directed by the Board's remand, a nexus opinion as to the Veteran's claimed adjustment disorder.  After re-reviewing the evidence, the Board understands the examiner's point that the adjustment disorder diagnosis is recorded in a non-clinical VA record without accompanying description of symptoms or date of diagnosis.  However, viewing the evidence in the light most favorable to the Veteran, there is a listed psychiatric diagnosis during the appellate period.  If the claim must ultimately be denied for lack of current diagnosis, this denial should be based on a comprehensive interview with the Veteran regarding the specific symptoms of adjustment disorder, especially contemporaneous to the March 2012 record.  Otherwise, the examiner should consider the diagnosis established and provide a nexus opinion.  

Cervical spine/neck 

The Veteran is claiming service connection for a cervical spine disability as due to an in-service fall.  To date, he has not been afforded a VA examination to determine the relationship, if any, between his service and his cervical spine disability.  Because there is insufficient evidence to decide this claim, a remand is necessary to afford him a VA examination to evaluate the nature and cause of this disability.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records pertinent to the issues on appeal.  

2.  Invite the Veteran to submit any additional evidence (either lay or medical) pertinent to the issues on appeal.  Assist the Veteran with obtaining any adequately identified private treatment records not already of record.  

3.  Then schedule the Veteran for a VA examination with an appropriate examiner to answer the following based on a review of the claims file and interview and examination of the Veteran.  Any needed diagnostic testing should be performed.  

Is it at least as likely as not (a 50% or better probability) that any identified cervical spine/neck disability was incurred in service (or within one year of separation) or is otherwise related to his active service?  The examiner MUST specifically consider the Veteran's report of an in-service fall as the possible cause of this disability.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4.  Then schedule the Veteran for a VA mental health examination.  Based on the examination and review of the claims file, the examiner should provide an opinion on the following: 

Does the Veteran report symptoms sufficient to support a diagnosis of adjustment disorder at any time from January 2008 to present?  If no, please support this conclusion with a detailed rationale.  If yes, is it at least as likely as not (a 50% or better probability) that the Veteran's adjustment disorder was incurred in, related to, or caused by any incident of the Veteran's military service (taking into account his documented AWOL violation in service in February 1967).

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

5.  Finally, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and allow them the opportunity to respond.  





The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


